             Case 1:16-cv-11985-IT Document 67 Filed 01/30/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS




 AMERICAN ACADEMY OF PEDIATRICS
 et al.,
                    Plaintiffs,
        v.                                                  Civil Action No. 16-cv-11985-IT
 UNITED STATES FOOD AND DRUG
 ADMINISTRATION,
                      Defendant.



                   JOINT REPORT ON ENTRY OF FINAL JUDGMENT

       On January 23, 2020, this Court ordered counsel to submit a joint report setting forth any

remaining issues that need to be addressed before a final judgment is entered in this action [#66].

Counsel for the plaintiffs and for the defendant United States Food and Drug Administration

(“FDA”) have conferred, but they were unable to agree upon the answer to the Court’s question.

Accordingly, after setting forth an agreed-upon statement of the procedural context, each side

offers a separate response to the Court’s inquiry.

       Procedural Context. The Court’s March 5, 2019 Order [#56] recited the Court’s earlier

determination that FDA had “unlawfully withheld” and “unreasonably delayed” agency action,

and that pursuant to the Administrative Procedure Act, 5 U.S.C. § 706(1), the Court was obliged

to compel agency action [#56 at 2, citing Mem. & Order [#50] at 2, 15]. As subsequently

amended on March 21, 2019 [#59], the Court’s March 5, 2019 Order [#56] enjoined FDA to

complete a pending study by May 16, 2019, to submit a notice of proposed rulemaking for

publication in the Federal Register by August 15, 2019, and to submit a final rule for publication

in the Federal Register by March 15, 2020. FDA met the first two deadlines, see Tobacco
           Case 1:16-cv-11985-IT Document 67 Filed 01/30/20 Page 2 of 5



Products; Required Warnings for Cigarette Packages and Advertisements, 84 Fed. Reg. 42754-

01 (Aug. 16, 2019), and FDA has likewise advised the plaintiffs that it expects to meet the

remaining deadline of March 15, 2020.

       Plaintiffs’ Position. It is the plaintiffs’ position that there are no remaining issues that

need to be addressed before a final judgment is entered in this action. If FDA submits its final

rule for publication by March 15, 2020 as previously ordered by the Court, the only remaining

matter that may come before this Court is a post-judgment motion for attorneys’ fees by the

plaintiffs under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(b). If FDA fails to

meet the March 15, 2020 deadline for submission of its final rule for publication in the Federal

Register, the plaintiffs can be expected to move for an enforcement order by this Court. Neither

of these potential future issues needs to be addressed before final judgment is entered. The

EAJA, in fact, contemplates that motions for fees will be submitted after entry of judgment.

See 28 U.S.C. § 2412(d)(1)(B). If the Court determines that final judgment should be entered at

this juncture, the plaintiffs stand ready to submit a proposed form of final judgment for the

Court’s consideration.

       FDA’s Position. FDA respectfully suggests that the Court maintain the status quo for the

several weeks that remain under the order of injunction, to allow for the possibility that

something unexpected might arise and a party might need to address the Court. (As stated

above, FDA continues to anticipate meeting the March 15, 2020, deadline.) FDA does not

oppose administrative closure of this case should the Court decide to do so in the interim.




                                                  2
          Case 1:16-cv-11985-IT Document 67 Filed 01/30/20 Page 3 of 5



January 30, 2020                         Respectfully submitted,

                                         For the Plaintiffs

                                          /s/ Scott P. Lewis
                                         Scott P. Lewis (BBO #298740)
                                         Jessica A. Wall (BBO #689177)
                                         ANDERSON & KREIGER LLP
                                         50 Milk Street, 21st Floor
                                         Boston, MA 02109
                                         617-621-6500
                                         slewis@andersonkreiger.com

                                         Dennis A. Henigan (pro hac vice)
                                         CAMPAIGN FOR TOBACCO-FREE KIDS
                                         1400 I (Eye) Street, N.W., Suite 1200
                                         Washington, DC 20005
                                         202-296-5469
                                         dhenigan@tobaccofreekids.org

                                         For Defendant

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         GUSTAV W. EYLER, Acting Director
                                         ANDREW C. CLARK
                                         Assistant Director, Consumer Protection Branch

                                         /s/ Daniel K. Crane-Hirsch
                                         DANIEL K. CRANE-HIRSCH, BBO #643302
                                         Trial Attorney
                                         Consumer Protection Branch
                                         U.S. Department of Justice, Civil Division
                                         P.O. Box 386
                                         Washington, D.C. 20044-0386
                                         Telephone: 202-616-8242
                                         Fax: 202-514-8742
                                         Daniel.Crane-Hirsch@usdoj.gov

Of Counsel:
ROBERT P. CHARROW
General Counsel
U.S. Department of Health and Human Services

STACY CLINE AMIN
Chief Counsel


                                            3
          Case 1:16-cv-11985-IT Document 67 Filed 01/30/20 Page 4 of 5



Food and Drug Administration
Deputy General Counsel
U.S. Department of Health and Human Services

PERHAM GORJI
Deputy Chief Counsel, Litigation

SUSAN WILLIAMS
Associate Chief Counsel
Food and Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993-0002




                                           4
Case 1:16-cv-11985-IT Document 67 Filed 01/30/20 Page 5 of 5



                                Certificate of Service

   I hereby certify that this document filed through the ECF system was sent
   electronically to all counsel of record on January 30, 2020.

                                   /s/ Jessica A. Wall




                                          5
